Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 7, 2014

                                            No. 04-14-00119-CV

             IN RE TAYMAX FITNESS, LLC; SP Pavilions, LLC; RPD Property
          Management Company, LLC; and Executive Security Systems, Inc. of America

                                    Original Mandamus Proceedings 1

                                                   ORDER

         On February 20, 2014, relators filed a petition for writ of mandamus. The court has
considered relator’s petition and the joint response filed on behalf of the real parties in interest and
is of the opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ
of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on May 7, 2014.


                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2014.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2012-CI-01966, styled Michelle Montemayor, as Next Friend of Jordan
Escamilla, A Minor v. Taymax Fitness, LLC; SP Pavilions, LLC; RPD Property Management Company, LLC;
Transwestern Commercial Services, LLC; and Yu Masaki, pending in the 288th Judicial District Court, Bexar County,
Texas, the Honorable David A. Canales presiding.